COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Ricardo G. Rodriguez,                        §               No. 08-15-00252-CV

                      Appellant,              §                 Appeal from the

 v.                                           §                205th District Court

 David G. Marcus, as Receiver of KF           §             of El Paso County, Texas
 Logistics, Inc.,
                                              §              (TC# 2013-DCV2602)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until September 21, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Cori A. Harbour-Valdez, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before September 21, 2016.

       IT IS SO ORDERED this 9th day of August, 2016.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.